DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 16/356,798 03/18/2019 PAT 10744149
16/356,798 is a CON of 14/195,798 03/03/2014 PAT 10231987
13/209,271 is a CIP of 12/990,332 08/15/2011 PAT 8871736 *
14/195,798 is a CON of 13/209,271 08/12/2011 ABN
12/990,332 is a 371 of PCT/US2009/043820 05/13/2009
PCT/US2009/043820 has PRO 61/127,424 05/13/2008
		
	This office action is in response to Applicant’s communication dated July 15, 2022.  Claims 57-66 are pending.
	The terminal disclaimer filed July 15, 2022 has been accepted.  All double patenting rejections made in the previous office action are withdrawn.
	The rejection of claims 65-66 under 35 U.S.C. 112, first paragraph is withdrawn.  Applicant’s arguments are persuasive.
	All rejections made in the previous office action have been withdrawn and the application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623